department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date contact person identification_number telephone number employer_identification_number uil legend estate brothers companies dear we have considered your ruling_request received date requesting a ruling on certain transactions with regard to an estate in which you have an expectancy involving sec_4941 of the internal_revenue_code code facts you are a private_foundation as defined in sec_509 of the code and described by sec_501 spouses h and w were substantial contributors to you h pre-deceased w w died testate you have an expectancy in w’s estate you represent that the estate remains open pending a final distribution to you w’s will specified that her estate distribute to you an amount equal to dollar_figure million less your asset value on date1 the current balance due to you is dollar_figurex the remaining assets of the estate consist of cash promissory notes a residence and an office building building under the terms of w’s will the residence is to be distributed to a_trust for the benefit of her descendents upon termination of the estate the amount of cash and promissory notes in the estate is insufficient to fully fund the distribution to you the office building is subject_to a mortgage you state that the estate’s equity in the building is sufficient to fund the required_distribution to you w ha sec_3 children b m and p collectively the brothers m is the personal representative of the estate the brothers own a number of companies collectively the companies the companies owe various promissory notes to the estate which are noted above as assets of the estate the companies are tenants in the office building currently owned by the estate although not the sole tenants b m and p are disqualified persons with respect to you both as the children of substantial contributors to you and as foundation managers the companies are disqualified persons with respect to you since they are wholly owned by the brothers thus transactions between you and the brothers or the companies are subject_to the self-dealing prohibitions of sec_4941 of the code you the brothers and the estate propose that the brothers or one of their companies buy from the estate an ownership_interest in the building equal in value to the amount owed to you by the estate the purchase_price would be paid with a promissory note note issued to the estate the estate would then distribute the note to you the building itself would be distributed to the brothers as remainder beneficiaries of the estate the terms of the note would be as follows the principal_amount of the note will equal the amount owed by the estate the note will be secured_by a second mortgage on the building the note will bear interest at the mid-term applicable_federal_rate in effect on the date of the purchase the note will have a term of nine years payments will be interest only for years one through nine with a balloon payment at maturity there is no penalty for pre-payment of principal adue on sale provision will require that the note be paid in full if the building is sold prior to expiration of the note term and each of the brothers will personally guarantee the note you represent that the estate has not terminated for federal_income_tax purposes the parties to the transaction represent that they will obtain approval for the transaction from the probate_court having jurisdiction over the estate pursuant to w's will m as personal representative of the estate has the power t o sell assign transfer convey lease or mortgage any real or personal_property belonging to the e state requested rulings the purchase of the building from the estate by the brothers will not be an act of direct or indirect self-dealing because the transaction fits within the exception to self-dealing described in sec_53 d -1 b of the foundation and similar excise_tax regulations ‘foundation regulations the distribution of a promissory note from the estate to you and the payment of the amounts owed on the promissory note to you by the brothers will not be an act of self-dealing because it is allowed by sec_53_4941_d_-2 of the foundation regulations law sec_501 of the code exempts from federal_income_tax organization organized and operated exclusively for charitable or educational_purposes sec_507 of the code defines a substantial_contributor as any person who contributed or bequeathed an aggregated amount of more than dollar_figure to a private_foundation if such amount is more than percent of the total contributions and bequests received by the foundation before the close of the taxable_year of the foundation in which the contribution or bequest is received by the foundation from such person sec_4941 of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code defines self-dealing in part as including any direct or indirect sale_or_exchange of property between a private_foundation and a disqualified_person the extension of credit between a foundation and a disqualified_person and the transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4941 of the code states in part that the lending of money by a disqualified_person to a private_foundation shall not be an act of self-dealing if the loan is without interest or other charge and if the proceeds of the loan are used exclusively for purposes specified in sec_501 sec_4946 of the code defines the term disqualified persons with respect to a private_foundation as including a substantial_contributor to the foundation a foundation_manager and an owner of more than percent of the total combined voting power of a corporation which is a substantial_contributor to the foundation it also includes a member_of_the_family of any individual described above the definition includes a corporation of which the persons described ante own more than percent of the total combined voting power in addition it includes a_trust or estate in which persons described above hold more than percent of the beneficial_interest sec_4946 of the code defines the term foundation_manager as including an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation sec_4946 of the code states that the term a member’ of the family of a disqualified_person includes the spouse children of and grandchildren of a disqualified_person sec_53_4941_d_-1 of the foundations and similar excise_tax regulations foundation regulations provides in general that for the purposes of sec_4941 the term self-dealing’ means any direct or indirect transaction described in sec_53 d -2 of the foundation regulations sec_53_4941_d_-1 of the foundation regulations provides that certain transactions described in sec_53 d -2 as indirect self-dealing are excepted from the definition of indirect self-dealing sec_53_4941_d_-1 of the regulations provides that the term indirect self-dealing shall not include a transaction with respect to a private foundation's interest or expectancy in property whether or not encumbered held by an estate or revocable_trust including a_trust which has become irrevocable on a grantor’s death regardless of when title to the property vests under local law if - i the administrator or executor of an estate or trustee of a revocable_trust either - a possess a power of sale with respect to the property b has the power to reallocate the property to another beneficiary or c is required to sell the property under the terms of any option subject_to which the property was acquired by the estate or revocable_trust ii such transaction is approved by the probate_court having jurisdiction over the estate or by another court having jurisdiction over the estate_or_trust or over the private_foundation iii such transaction occurs before the estate is considered terminated for federal_income_tax purposes pursuant to paragraph a of sec_1_641_b_-3 of this chapter or in the case of a revocable_trust before it is considered subject_to sec_4947 iv the estate_or_trust receives an amount which equals or exceeds the fair_market_value of the foundation's interest or expectancy in such property at the time of the transaction taking into account the terms of any option subject_to which the property was acquired by the estate_or_trust and v with respect to transaction occurring after date the transaction either - a results in the foundation receiving an interest or expectancy at least as liquid as the one it gave up b results in the foundation receiving an asset related to the active carrying out of its exempt purposes or c is required under the terms of any option which is binding on the estate_or_trust sec_53_4941_d_-2 of the foundation regulations provides in part that except in the case of the receipt and holding of a note pursuant to a transaction described in sec_52 d -1 b an act of self-dealing occurs when a note the obligor of which is a disqualified_person is transferred by a third party to a private_foundation which becomes the creditor under the note analysis ruling_request no generally transactions between a disqualified_person and a foundation are subject_to the self- dealing rules set forth in sec_4941 of the code sec_4941 in part defines self- dealing to include any direct or indirect sale_or_exchange or leasing of property between a private_foundation and a disqualified_person or the lending of money or other extension of credit between a private_foundation and a disqualified_person the transaction described above involves the sale by an estate of property in which a private_foundation has an expectancy the sale by an estate of property in which a private_foundation has an expectancy under a will can be an act of indirect self-dealing if the transaction described above were determined to be an act of self-dealing it would subject the self-dealing persons to an excise_tax on each act of self- dealing between a disqualified_person and a private_foundation pursuant to sec_4941 however in order to apply sec_4941 we must first determine if there are disqualified persons in the transaction with the private_foundation here w is a disqualified_person with respect to you under sec_4945 of the code as are disqualified persons with respect to you both a substantial_contributor to you b m and p as the children of substantial contributors to you under sec_4946 and as foundation managers under sec_4946 the companies are disqualified persons with respect to you under sec_4946 since they are wholly owned by the brothers thus transactions between you and the brothers or the companies are subject_to the self-dealing prohibitions of sec_4941 of the code sec_53_4941_d_-1 of the foundation regulations states that the term self-dealing means any direct or indirect transaction described in sec_53 d - the sale transaction described above to a disqualified_person will be an act of self-dealing under sec_53 d - b of the foundation regulations unless it qualifies as a transaction during the administration of an estate under sec_53 d -1 b to qualify under this exception to the self-dealing rules all five conditions of sec_53 d -1 b must be met first the administrator of an estate must possess a power of sale with respect to the property under the terms of w’s will m is the personal representative of the estate and may sell or transfer any real or personal_property of the estate thus the first condition is met second the probate_court or other court having jurisdiction over the estate must approve the you represent that you will present the transaction to the court for its approval transaction third the transaction must occur before the estate is considered terminated for federal_income_tax purposes you represent that the estate has not terminated for federal_income_tax purposes fourth the estate_or_trust receives an amount which equals or exceeds the fair_market_value of the foundation's interest or expectancy in such property at the time of the transaction you represent that the estate will receive an amount that equals your expectancy in the estate at the time of the transaction fifth the transaction results in the foundation receiving an interest or expectancy at least as liquid as the one it gave up you represent the transaction will result in your receiving a note which is more liquid than an interest in the building ruling_request no sec_53_4941_d_-2 of the foundation regulations provides that the lending of money and other extension of credit between a private_foundation and a disqualified_person shall constitute an act of self-dealing for example an act of self-dealing occurs where a note the obligor of which is a disqualified_person is transferred by a third party to a private_foundation which becomes the creditor under the note however sec_53_4941_d_-2 also provides that such a transfer of a note to a private_foundation does not constitute self-dealing if the foundation receives and holds the note pursuant to a transaction described in sec_53_4941_d_-1 the proposed transaction consists of the sale of the building owned by the estate to either brothers or companies disqualified persons in exchange for a promissory note estate will then distribute the note to you the disqualified_person s will make payments on the note to you this results in an extension of credit between a disqualified_person and a private_foundation which constitutes self-dealing under sec_53 d -2 c of the foundation regulations however an exception under this section provides that such a transfer of a note to a private_foundation does not constitute self-dealing if the foundation receives and hold the note pursuant to a transaction described in sec_53 d - b where a note has been issued subject_to all the safeguards enumerated in sec_53 d - b receipt and continued holding of the promissory note will not be deemed an extension of credit between a foundation and a disqualified_person ruling so long as the sale of building by estate to disqualified persons qualifies as a transaction during the administration of an estate under sec_53 d -1 b of the foundation regulations by meeting all five conditions required of the exception the sale transaction will not be self-dealing the distribution of a promissory note from the estate to you and the payment of the amounts owed on the promissory note to you by disqualified persons will not be deemed an extension of credit between a disqualified_person and a foundation that is an act of self-dealing so long as you receive and hold the note pursuant to a transaction described in sec_53 d - b of the foundation regulations this private_letter_ruling request was submitted prior to the issuance of revproc_2011_4 section in which a no-rule position was announced with regard to self-dealing issues involving the issuance of a promissory note by a disqualified_person during the administration of an estate_or_trust this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely laurice a ghougasian acting manager exempt_organizations technical group notice enclosure
